DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,867,694. Although the claims at issue are not identical, they are not patentably distinct from each other. The application claim 35 for example recites:
“An endoprosthesis comprising: a frame including: at least two commissure regions at an outflow end region of the frame; a plurality of first arches, each first arch including a first arm joined to a second arm; a plurality of second arches; and lattice cells proximal to an outflow end of each first arch and each second arch, the lattice cells comprising a plurality of first cells between the first arm and the second arm of each first arch, and a plurality of second cells between adjacent first arches, wherein the plurality of second arches is radially outward of at least a portion of the plurality of first cells; and a valve prosthesis coupled to the frame.”







The Patent claim 1 recites:

“A radially collapsible frame for a prosthetic valve, the frame comprising: an outflow end region at a proximal end of the frame and an inflow end region at a distal end of the frame, opposite to the outflow end region; at least two radially spaced commissure attachment regions located at the outflow end region of the frame and being configured to receive commissure edges of at least two prosthetic valve leaflets; a plurality of circumferentially arranged retaining arches, each retaining arch including a first arm joined to a second arm at a distal end of the retaining arch; a cell structure comprising a plurality of lattice cells proximal to the distal end of each retaining arch, the plurality of lattice cells comprising a plurality of first cells disposed between the first arm and the second arm of each retaining arch, and a plurality of second cells disposed between adjacent arms of two neighboring retaining arches; and at least one anchoring/positioning arch radially outward of at least a portion of the plurality of first cells of the cell structure.”

It is obvious to one having ordinary skill in the art that the application recites the limitation of the patent in a varied manner.   For example, the application requires at least two commissure regions while the patent recites at least two radially spaced commissure attachment regions.  The application recites a plurality of first arches and a plurality of second arches while the patent recites a plurality of circumferentially arranged retaining arches and does not limit the amount of arches. Both the patent and the application recite lattice cells however the patent states “…a cell structure comprising a plurality of lattice cells proximal to the distal end of each retaining…” while the application states “.  It is also obvious that the terms such as “a plurality” and “at least” as recited in the patent is a minimum requirement and may include more than two.  For the limitations of claims 35-38 see patent claim 1; for the limitations of claim 39 see patent claim 4; for the limitations of claim 40 see patent claim 2; for the limitations of claim 41 see patent claim 8; regarding claim 42 see patent claim 9; etc.  The patent would be utilized to reject the application claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        March 25, 2021